  Case 19-13210-BFK                          Doc 7 Filed 10/03/19 Entered 10/04/19 00:33:38                             Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor
                   Care First Home Care LLC                                            EIN 90−0630603
                   Name


United States Bankruptcy Court Eastern District of Virginia                            Date case filed for chapter 7 September 27,
                                                                                       2019
Case number: 19−13210−BFK

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                        12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Care First Home Care LLC
2. All other names used in the
   last 8 years
3. Address                                   6521 Arlington Blvd., Suite 302
                                             Falls Church, VA 22042
4. Debtor's attorney                         Ashvin Pandurangi                                     Contact phone (571) 969−6540
   Name and address                          AP Law Group, PLC                                     Email: ap@aplawg.com
                                             211 Park Ave.
                                             Falls Church, VA 22046
5. Bankruptcy trustee                        H. Jason Gold                                         Contact phone (202) 712−2800
    Name and address                         Nelson Mullins Riley & Scarborough LLP                Email:
                                             101 Constitution Avenue, N.W.                         jason.gold@nelsonmullins.com
                                             Suite 900
                                             Washington, DC 20001
6. Bankruptcy clerk's office                 200 South Washington Street                                For the Court:
                                             Alexandria, VA 22314
    Documents in this case may be                                                                       Clerk of the Bankruptcy Court:
    filed at this address. You may           Hours open Monday − Friday, 9:00 AM − 4:00 PM ET,          William C. Redden
    inspect all records filed in this case
    at this office or online at              except on holidays.
    www.pacer.gov.                                                                                      Date: October 1, 2019
                                             Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029
7. Meeting of creditors                                                                         Location:
                                             November 4, 2019 at 10:00 AM
   Debtors must attend the meeting to                                                           1725 Duke Street, Suite 520, Alexandria,
   be questioned under oath. In a joint      The meeting may be continued or adjourned to a     VA 22314
   case, both spouses must attend.           later date. If so, the date will be on the court
   Creditors may attend, but are not         docket.
   required to do so.
                                                                                                              For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   page 1
  Case 19-13210-BFK                     Doc 7 Filed 10/03/19 Entered 10/04/19 00:33:38                                    Desc Imaged
                                             Certificate of Notice Page 2 of 4
Debtor Care First Home Care LLC                                                                               Case number 19−13210−BFK

8. Proof of claim                       No property appears to be available to pay creditors. Therefore, please do not file a proof of
    Please do not file a proof of       claim now.
    claim unless you receive a notice
    to do so.                           If it later appears that assets are available to pay creditors, the clerk will send you another
                                        notice telling you that you may file a proof of claim and stating the deadline.
9. Creditors with a foreign             If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                              asking the court to extend the deadlines in this notice. Consult an attorney familiar with United
                                        States bankruptcy law if you have any questions about your rights in this case.
10. Local Rule Dismissal                 Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                              meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                         the meeting give notice of intention to abandon property burdensome or of inconsequential
                                         value or intent to sell nonexempt property that has an aggregate gross value less than
                                         $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                         6007−1.
11. Payment of Fees for                  Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                  Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and                 to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline             page 2
       Case 19-13210-BFK               Doc 7 Filed 10/03/19 Entered 10/04/19 00:33:38                               Desc Imaged
                                            Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-13210-BFK
Care First Home Care LLC                                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: jonesar                      Page 1 of 2                          Date Rcvd: Oct 01, 2019
                                      Form ID: 309C                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03, 2019.
db             +Care First Home Care LLC,     6521 Arlington Blvd., Suite 302,     Falls Church, VA 22042-3009
15042001       +AMA Recovery Group, LLC,     3131 Eastside St., Suite 350,     Houston, TX 77098-1947
15042003        Ardor Health Solutions,     c/o Palladino Law Office,    2400 Veterans Blvd., Suite 300,
                 Kenner, LA 70062-0000
15042005       +ConServe, Inc.,    PO Box 6320,    Aurora, IL 60598-0320
15042006       +Doumar Martin PLLC,    1530 Wilson Blvd.,     Suite 430,   Arlington, VA 22209-2447
15042007       +Gilliland & Associates PC,     7700 Leesburg Pike,    Suite 402B,    Falls Church, VA 22043-2618
15042008       +HealthPRO Heritage at Home LLC,     c/o David M. Wacksman Esq. LLC,     777 Terrace Ave, Suite 303,
                 Hasbrouck Heights, NJ 07604-3112
15042010       +Loanme,   PO Box 5645,     Orange, CA 92863-5645
15042011       +Merchant Source Inc.,     200 Garden City Plaza,    Suite 215,    Garden City, NY 11530-3338
15042012       +Meseret Tamene,    801 North Howard St. #302,     Alexandria, VA 22304-5460
15042014        PNC BANK,    PO Box 5570,    Wilmington, DE 19801-0000
15042013       +Paul P. Vangellow P.C.,     6109-A Arlington Blvd.,    Falls Church, VA 22044-2958
15042017       +VA DMAS,   600 East Boad St.,     Suite 1300,    Richmond, VA 23219-1856
15042018       +Virginia Dept of Taxation,     P.O. Box 27407,    Richmond, VA 23261-7407
15042019       +Virginia Employment Commission,     PO Box 27592,    Richmond, VA 23261-7592
15042021       +Zoomli, LLC,    c/o Parr Brown Gee & Loveless,     101 South 200 East, Suite 700,
                 Salt Lake City, UT 84111-3105

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ap@aplawg.com Oct 02 2019 05:20:48      Ashvin Pandurangi,    AP Law Group, PLC,
                 211 Park Ave.,   Falls Church, VA 22046
tr             +EDI: FHJGOLD.COM Oct 02 2019 08:53:00      H. Jason Gold,
                 Nelson Mullins Riley & Scarborough LLP,    101 Constitution Avenue, N.W.,    Suite 900,
                 Washington, DC 20001-2133
15042002       +EDI: AMEREXPR.COM Oct 02 2019 08:53:00      American Express,    PO Box 981537,
                 El Paso, TX 79998-1537
15042004       +EDI: CAPITALONE.COM Oct 02 2019 08:53:00      Capital One,    P.O. Box 30285,
                 Salt Lake City, UT 84130-0285
15042009       +EDI: IRS.COM Oct 02 2019 08:53:00      IRS Centralized Insolvency Op,    PO Box 7346,
                 Philadelphia, PA 19101-7346
15042016       +E-mail/Text: kvalinski@ubti.com Oct 02 2019 05:26:59       United Business Technologies,
                 9218 Gaither Road,   Gaithersburg, MD 20877-1420
15042020       +EDI: WFFC.COM Oct 02 2019 08:53:00      Wells Fargo,   Attn: Bankruptcy,    PO Box 29482,
                 Phoenix, AZ 85038-9482
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15042015       ##+Sujinn Lee,   17204 Miss Packard Ct.,   Dumfries, VA 22026-3011
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 28, 2019 at the address(es) listed below:
              Ashvin Pandurangi    on behalf of Debtor   Care First Home Care LLC ap@aplawg.com,
               preea@aplawg.com;pandurangiar78675@notify.bestcase.com
     Case 19-13210-BFK         Doc 7 Filed 10/03/19 Entered 10/04/19 00:33:38              Desc Imaged
                                    Certificate of Notice Page 4 of 4


District/off: 0422-9          User: jonesar               Page 2 of 2                  Date Rcvd: Oct 01, 2019
                              Form ID: 309C               Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              H. Jason Gold   jason.gold@nelsonmullins.com,
               VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;
               alex.reilly@nelsonmullins.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
                                                                                            TOTAL: 3
